     Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 1 of 16


 1    BRUCE A. KILDAY, S.B. #66415
        Email: bkilday@akk-law.com
 2    KRISTIN A. BLOCHER, S.B. #283730
 3      Email: kblocher@akk-law.com
      ANGELO, KILDAY & KILDUFF, LLP
 4    Attorneys at Law
      601 University Avenue, Suite 150
 5    Sacramento, CA 95825
 6    Telephone: (916) 564-6100
      Telecopier: (916) 564-6263
 7
      Attorneys for Defendant CITY OF MARYSVILLE
 8
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12    BRIGITTE RAELYNN BUTCHER, et al.,                 )     Case No.: 2:18-cv-02765-JAM-CKD
13                                                      )
                                      Plaintiffs,       )     DECLARATION OF PERSEPHONIE
14                                                      )     RILEY IN SUPPORT OF DEFENDANT
                              vs.                       )     CITY OF MARYSVILLE’S MOTION TO
15
                                                        )     DISMISS PLAINTIFFS’ COMPLAINT
16    CITY OF MARYSVILLE, et al.                        )
                                                        )     DATE:        January 22, 2019
17                                    Defendants.       )     TIME:        1:30 P.M.
                                                        )     DEPT:        6, 14th Floor
18
                                                        )
19
20    I, PERSEPHONIE RILEY, declare:
21            1.      I am the City Clerk for the City of Marysville. (prior role)
22            2.      On October 30, 2017, my office received a letter signed by Bryan Brown and
23    believed to be a claim against the City on behalf of a class of approximately 40 individuals.
24    Among the 40 individuals named were Crystal Motley, Mike Elliot [sic.], Annette Skeen, Susan
25    Exterin [sic.], Stan Exterin [sic.], and Dick Viet. A true and correct copy of the letter is attached
26    hereto as Exhibit A.
27            3.      On October 31, 2017, my office received a letter signed by Bryan Brown claiming
28    to “follow up” on the letter served the prior day attempting to add several additional names to the

                                                        -1-
         DECLARATION OF PERSEPHONIE RILEY IN SUPPORT OF DEFENDANT CITY OF MARYSVILLE’S
                            MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 2 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 3 of 16




              EXHIBIT A
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 4 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 5 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 6 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 7 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 8 of 16




              EXHIBIT B
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 9 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 10 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 11 of 16




              EXHIBIT C
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 12 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 13 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 14 of 16




              EXHIBIT D
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 15 of 16
Case 2:18-cv-02765-JAM-CKD Document 4-4 Filed 11/05/18 Page 16 of 16
